140 Ga. App. 799 (1976)
232 S.E.2d 122
RAVEN
v.
S. S. KRESGE COMPANY (two cases).
52976, 52977.
Court of Appeals of Georgia.
Submitted October 7, 1976.
Decided November 30, 1976.
Rehearing Denied December 15, 1976.
McCurdy & Candler, George H. Carley, John Perry Cripe, for appellants.
Swift, Currie, McGhee & Hiers, Samuel P. Pierce, Jr., Warner S. Currie, for appellee.
STOLZ, Judge.
The appellants sued the appellee for damages suffered due to an injury to appellant Mrs. Raven occurring in the appellee's store. Summary judgment was granted in favor of the appellee.
While in the appellee's place of business, Mrs. Raven was standing near the checkout counter perusing a razor blade display. The display consisted of small packages hung on approximately six-inch rods, which were *800 uniformly arranged on a pegboard surface, as is common in most large grocery and discount stores. When she reached down to select some blades from one of the lower rods, Mrs. Raven gouged her eye on one of the higher rods. In Mrs. Raven's deposition, she testified that the rod in question was not askew or out of line with the other rods on the display. No one pushed her, the rack did not move, and the lighting was fine. She knew where the rods were, and there was nothing to prevent her from seeing them. Nevertheless, the appellants contend that the appellee was negligent in the construction, maintenance, and placement of the display rack.
Our review of the record reveals no genuine issue as to any material fact. Code Ann. § 81A-156 (c) (Ga. L. 1966, pp. 609, 660; 1967, pp. 226, 238). We can find no actionable negligence. See Lane v. Maxwell Bros. & Asbill, Inc., 136 Ga. App. 712 (222 SE2d 184) (1975); Simmons v. Classic City Beverages, Inc., 136 Ga. App. 150 (220 SE2d 734) (1975); Rich's, Inc. v. Waters, 129 Ga. App. 305 (199 SE2d 623) (1973); Zayre of Georgia, Inc. v. Epps, 127 Ga. App. 128 (192 SE2d 561) (1972); Tinley v. F. W. Woolworth Co., 70 Ga. App. 390 (28 SE2d 322) (1943). Therefore, the trial court correctly granted summary judgment.
Judgment affirmed. Bell, C. J., and Clark, J., concur.